Citation Nr: 1222667	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  02-16 877 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Epstein-Barr virus (EBV).  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to August 1982, from June 1983 to August 1983, and in June 1984.  The Veteran also had other service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It was most recently before the Board in November 2011, at which time the issues on appeal included service connection for a psychiatric disorder, EBV, and a low back disorder.  The Board by its November 2011 decision granted service connection for post-traumatic stress disorder and depression and remanded the remaining issues to the RO for additional action.  While the case remained in remand status, the RO granted service connection for a low back disorder and attempted to complete the actions sought by the Board as to the claim for service connection for EBV, before returning file to the Board for further review of the lone remaining appellate issue.  

This appeal is REMANDED directly to the RO based on the Veteran's representation by an attorney.  VA will notify the appellant if further action is required on his part.  


REMAND

On remand, the Veteran was afforded a VA infectious disease examination in December 2011, findings from which yielded a diagnosis of mononucleosis (EBV) dating to 1982, now resolved.  Regarding the Veteran's EBV, the VA examiner noted that it was inactive and that the Veteran was without symptoms or residuals attributable thereto.  Serum blood testing revealed a positive antibody for EBV and, while the VA examiner noted that the Veteran complained of fatigue as a symptom of EBV, the examiner concluded that his fatigue was most likely related to his depression.  

Regarding EBV, the VA examiner indicated that the Veteran tested positive therefor and, moreover, that it was the EBV that caused mononucleosis and that once a person had it, that person would always test positive for it.  No signs of active mononucleosis or EBV of the Veteran were present.  Nonetheless, the VA examiner further noted the following:

The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness....

The rationale for the foregoing was that service treatment records were unavailable and that it was the Veteran's testimony that he had mononucleosis while in the service.  The VA examiner noted that the Veteran still tested positive for the antibodies to EBV and that such was normal, citing an internet medical research website.  The VA examiner reiterated that no active signs or symptoms of the viral infection were present and that the only residual from the viral infection was that the Veteran would continue to test positive for the antibodies.  

The opinion and rationale offered by the VA examiner in December 2011 are at odds, given that the VA examiner found it to be at least as likely as not that the claimed disorder was service-related, but also found that the only residual was that of a positive blood test for antibodies to EBV.  

Notice is taken that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A positive antibody test for EBV does not necessarily cause any impairment of earning capacity and is not, in the absence of a showing of related disability, a disease or injury for which VA compensation is payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Pursuant to the Board's duty to assist, remand to permit the VA examiner of December 2011 to clarify her opinion as to likelihood of the service incurrence of EBV is found to be required.  Accordingly, this case is REMANDED for the following actions:

1.  Obtain any and all VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Return the report of a VA infectious disease examination at the Oscar G. Johnson VA Medical Center in Iron Mountain, Michigan, on December 21, 2011, by J.R. Firby, FNP-BC, so that an addendum to the earlier report may be compiled.  That addendum should address the question of the relationship of the Veteran's claimed EBV to his several periods of ACDUTRA.  If J.R. Firby is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed EBV.  The Veteran's VA claims file must be furnished to J.R. Firby or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder and any other examination undertaken, J.R. Firby or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least at likely as not (50 percent or greater probability) that any current disability of the Veteran related to EBV originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including reported mononucleosis?  Please take note of the fact that an abnormal laboratory finding without any underlying disablement does not constitute a disease or injury for which VA compensation is payable under governing law or regulation.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.  

3.  Thereafter, readjudicate the issue on appeal and if the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


